The plaintiff in error, S.H. Pate, was convicted on a charge that he did have in his possession 85 half-pints of whisky with the intention of selling the same. In accordance with the verdict of the jury, he was sentenced to be confined in the county jail for 60 days and pay a fine of $150. On the appeal from the judgment, the only question presented is the sufficiency of the evidence to support the verdict.
The evidence shows that defendant was a druggist in the town of Haskell, and lived upstairs over the drug store; that Officers Hughes, Ledbetter, and Maloney, in serving a search warrant, found the whisky alleged in sacks concealed in some sand in the yard behind the drug store. There were also two or three bushels of empty bottles found near the rear door of the drug store. The rear *Page 63 
lot was fenced in by a tight-board fence about eight feet high. The defendant was present when the officers made the search and stated it was not his whisky and that he knew nothing about it.
The officers also testified that the defendant's drug store had the general reputation of being a place where whisky was sold.
At the close of the testimony for the state, defendant moved the court to advise the jury to return a verdict of acquittal, for the reason that the testimony was insufficient to warrant a conviction. The motion was overruled and exception allowed.
For the defense J.F. Blackman testified that he was familiar with what was known as the Pate drug store, and was there at the time the liquor was found; that there was also a restaurant in the same building, first door north of said drug store, conducted by F.K. Wieser. This was all the testimony on the part of the defense.
Thus it appears that the defendant's contention that the evidence is insufficient to support the verdict is without merit.
A careful examination of the evidence discloses that defendant had a fair trial and was properly convicted.
The judgment is therefore affirmed.
ARMSTRONG and MATSON, JJ., concur. *Page 64